DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/22 has been entered.
 
Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 2/10/22 are acknowledged. Any objection or rejection not addressed below is withdrawn based on applicants’ arguments and amendments.
Previously, the GLP-2 analogue ZP 1848 (SEQ ID NO:2) and the disease short bowel syndrome were elected.
The elected species were found in the prior art and claims to the elected species are rejected as set forth below. Since relevant art was also uncovered for non-elected species during the search, claims to the non-elected species are included in the instant examination.
Claims 1-2, 7, 18, 23-24, 28 and 30 have been cancelled.
Claims 3-6, 8-17, 19-22, 25-27, 29, 31-50 are being examined.

Priority
This application is a CON of PCT/EP2018/065951 06/15/2018 and claims foreign benefit of UNITED KINGDOM 1800873.0 01/19/2018, UNITED KINGDOM 1714203.5 09/05/2017 and UNITED KINGDOM 1709643.9 06/16/2017.

Claim Rejections - 35 USC § 103
	This 103 rejection is maintained from the previous office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-6, 8-17, 19-22, 25-27, 29 and 31-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (WO 2006/117565; cite A of IDS 7/17/19; ‘Larsen’) in view of Sanguinetti et al. (US 2006/0135424; ‘Sanguinetti’) in view of Canada T (‘Teduglutide: a novel recombinant analog of human glucagon-like peptide-2 for short bowel syndrome’ Formulary September 2012 v47 pages 314-318; ‘Canada’).
Larsen teach GLP-2 analogues which have improved chemical stability for treating bowel-related disorders and for ameliorating side effects of chemotherapy (abstract). Larsen teach a preferred compound called 1848 of sequence H-HGEGTFSSELATILDALAARDFIAWLIATKITDK6-NH2 (page 22 line 7 and example 2 on page 43). Larsen teach improved stability of ZP1848 (Table 9 page 48) as compared to the reference compound ZP1559 which is H-[Gly2]hGLP-OH (page 18). Larsen teach the GLP-2 analogues as providing preferential growth promoting activity in the small intestine (page 7 lines 26-34) specifically compound 1848 (example 8 beginning on page 54 and Table on page 56). Larsen teach use of the chemotherapeutic agent 5-fluorouracil is frequently associated with small intestinal injury including diarrhea in cancer patients and that compound 1848 dose-dependently prevented small intestinal atrophy where compound 1848 was administered prior to the chemotherapeutic agent (example 10 on page 58). Larsen specifically teach applications for short bowel syndrome (claims 24 and 38). Larsen teach subcutaneous injection of the compound (figure 5 caption on page 12). Larsen teach doses for humans and teach that the dosing and regimen will vary with the disease or condition and it is expected that the dosage sizes and dosing regimen may be guided by the results (page 29 lines 9-26 and page 35 lines 4-22). Larsen teach gelling agents are alternatives and not required (page 31 last paragraph). Larsen teach that major degradation product of compound 1848 is outside the core sequence (Table 10 on page 49). Larsen teach pharmaceutical compositions (claims 20 and 22).
	Larsen does not teach the specific administration of once or twice weekly as recited in claims 3, 10, 16, 37 or 44. Larsen does not teach SBS-intestinal failure as recited in claims 6 or 40. Larsen does not teach spatially separated injection sites as in claim 29.
Sanguinetti teach that [Gly2]hGLP-2 is known as teduglutide (section 0011). Sanguinetti teach that GLP-2 has been known to have positive benefits in short bowel syndrome patients (section 0006). Sanguinetti recognize that treating patients with intestinal failure is expensive (section 0003). Sanguinetti teach that beneficial effects can be expected when using teduglutide or another related GLP-2 receptor agonist (section 0029). Sanguinetti recognizes that the dosing can be for years (section 0029). Sanguinetti teach that dosing can occur at frequencies including weekly or twice per week (section 0029). Sanguinetti teach that injections can be at the abdomen, thigh or arm (section 0028).
	Canada teach the use of teduglutide for short bowel syndrome (title and abstract).
Canada refers to references that refer to patients with short bowel syndrome intestinal failure (page 317 columns 2-3 and references 8-9 listed on page 318). Canada teach a 10mg dose of teduglutide (page 315 last paragraph of first column). Canada teach that there can be injection site related problems including a rash (page 318 paragraph connecting columns 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Larsen based on the specific suggestions of Larsen. Since Larsen teach a preferred compound called 1848 of sequence H-HGEGTFSSELATILDALAARDFIAWLIATKITDK6-NH2 (page 22 line 7 and example 2 on page 43) and teach improved stability of ZP1848 (Table 9 page 48) as compared to the reference compound ZP1559 which is H-[Gly2]hGLP-OH (page 18) one would have been motivated to use ZP1848. Since Larsen teach applications for short bowel syndrome (claims 24 and 38), for providing preferential growth promoting activity in the small intestine (page 7 lines 26-34) and to address small intestinal injury including diarrhea in cancer patients (example 10 on page 58) one would have been motivated to administer to such patients. Since Larsen teach subcutaneous injection of the compound (figure 5 caption on page 12) one would have been motivated to administer in such fashion. Since Larsen teach doses for humans and teach that the dosing and regimen will vary with the disease or condition and it is expected that the dosage sizes and dosing regimen may be guided by the results (page 29 lines 9-26 and page 35 lines 4-22) one would have been motivated to optimize the dosing size and dosing regimen. 
Since Larsen teach GLP-2 analogues and treating short bowel syndrome and recognize the use of [Gly2]hGLP-2 (also known as teduglutide) one would have been motivated to incorporate the teachings of Sanguinetti and Canada based on the nature of the problem to be solved. Sanguinetti teach that beneficial effects can be expected when using teduglutide or another related GLP-2 receptor agonist (section 0029) and recognizes that the dosing can be for years (section 0029) and that dosing can occur at frequencies including weekly or twice per week (section 0029). Further, since Canada teach that there can be injection site related problems including a rash (page 318 paragraph connecting columns 1-2) and since Larsen teach improved stability of ZP1848 (Table 9 page 48) as compared to the reference compound ZP1559 which is H-[Gly2]hGLP-OH (page 18) one would have been motivated to administer less often than daily. Since Sanguinetti recognize that treating patients with intestinal failure is expensive (section 0003) one would have been motivated to administer to patients before they have intestinal failure. Since Larsen teach gelling agents are alternatives and not required (page 31 last paragraph) one would not have included such agents.
	One would have had a reasonable expectation of success since Larsen teach GLP-2 analogues which have improved chemical stability for treating bowel-related disorders and for ameliorating side effects of chemotherapy (abstract). Larsen teach improved stability of ZP1848 (Table 9 page 48) as compared to the reference compound ZP1559 which is H-[Gly2]hGLP-OH (page 18). Sanguinetti teach that beneficial effects can be expected when using teduglutide or another related GLP-2 receptor agonist (section 0029).
	In relation to the GLP-2 analogue as recited in claims 3, 10, 16, 37 and 44, Larsen teach a preferred compound called 1848 of sequence H-HGEGTFSSELATILDALAARDFIAWLIATKITDK6-NH2 (page 22 line 7 and example 2 on page 43) which is instant SEQ ID NO:2.
In relation to the patient population as recited in claims 3, 6, 8, 17, 37, 40 and 45, Larsen specifically teach applications for short bowel syndrome (claims 24 and 38). Sanguinetti teach that GLP-2 has been known to have positive benefits in short bowel syndrome patients (section 0006). Since Sanguinetti recognize that treating patients with intestinal failure is expensive (section 0003) one would have been motivated to administer to patients before they have intestinal failure. Further, Canada refers to references that refer to patients with short bowel syndrome intestinal failure (page 317 columns 2-3 and references 8-9 listed on page 318).
	In relation to the patient population as recited in claims 10, 13 and 19, Larsen teach use of the chemotherapeutic agent 5-fluorouracil is frequently associated with small intestinal injury including diarrhea in cancer patients and that compound 1848 dose-dependently prevented small intestinal atrophy where compound 1848 was administered prior to the chemotherapeutic agent (example 10 on page 58).
	In relation to the patient population recited in claims 16 and 44, Larsen teach the GLP-2 analogues as providing preferential growth promoting activity in the small intestine (page 7 lines 26-34) specifically compound 1848 (example 8 beginning on page 54 and Table on page 56).
	In relation to the administration mode as recited in claims 3, 10, 16, 37 and 44, Larsen teach subcutaneous injection of the compound (figure 5 caption on page 12).
	In relation to the amounts and frequency of administration as in claims 3-5, 11-12, 22, 25-27, 31, 33, 35, 37-39, 43-44 and 47-49, Larsen teach doses for humans and teach that the dosing and regimen will vary with the disease or condition and it is expected that the dosage sizes and dosing regimen may be guided by the results (page 29 lines 9-26 and page 35 lines 4-22) and teach amounts as low as 10 ug/kg/day (page 35 lines 20-22). Sanguinetti recognizes that the dosing can be for years (section 0029). Sanguinetti teach that dosing can occur at frequencies including weekly or twice per week (section 0029). Canada teach a 10mg dose (page 315 last paragraph of first column).
	In relation to the effects as recited in claims 3, 8-10, 16, 20-21, 37, 41, 44 and 46 Larsen teach a preferred compound called 1848 of sequence H-HGEGTFSSELATILDALAARDFIAWLIATKITDK6-NH2 (page 22 line 7 and example 2 on page 43) which is applicants elected species so it would have the function claimed (see MPEP 2112 I). Further, Larsen teach the GLP-2 analogues as providing preferential growth promoting activity in the small intestine (page 7 lines 26-34) specifically compound 1848 (example 8 beginning on page 54 and Table on page 56).
	In relation to claims 14-15, Larsen teach use of the chemotherapeutic agent 5-fluorouracil is frequently associated with small intestinal injury including diarrhea in cancer patients and that compound 1848 dose-dependently prevented small intestinal atrophy where compound 1848 was administered prior to the chemotherapeutic agent (example 10 on page 58). Larsen teach doses for humans and teach that the dosing and regimen will vary with the disease or condition and it is expected that the dosage sizes and dosing regimen may be guided by the results (page 29 lines 9-26 and page 35 lines 4-22).
In relation to claim 29, Sanguinetti teach that injections can be at the abdomen, thigh or arm (section 0028).
In relation to claims 32, 34, 36, 42 and 50, Larsen teach gelling agents are alternatives and not required (page 31 last paragraph).

Response to Arguments - 103
Applicant's arguments and declarations filed 2/10/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that in vitro stability is not informative to pharmacokinetics and refer to the Larsen declaration which refers to why ZP1848 was developed, Larsen et al. (WO 2006/117565; cite A of IDS 7/17/19; ‘Larsen’) expressly teach that analogues were tested under stress conditions (page 46) and report in Table 9 (pages 48-49) the results. Larsen teach that the compounds have increased stability against deamidation (page 8 lines 27-32) and teach that the stability under conditions promoting deamidation the GLP-2 analogues tested are more stable (page 49 lines 24-27). The stress conditions tested including using different acids (HCl) or bases (NaOH) and testing a pH of 8 (page 46 lines 17-21). With respect to the relevance of the pH to in vivo data, Schuster et al. (‘In vivo stability of therapeutic proteins’ Pharm Res v37(23) 2020 pages 1-17; ‘Schuster’) teach in a section entitled ‘In vivo stability of therapeutic proteins’ (page 2) that ‘after administration of therapeutic proteins in humans, several modifications (e.g. deamidation) may continue (or begin) due to changes in temperature and/or pH’. Schuster teach the pH of various body fluids (Table 1) and teach that pH is a factor potentially impacting protein stability and mentions accelerated reaction due to increased pH and pH shifts though the pI of a protein (Table III). Schuster teach that a protein can be subjected to a rapid increase in pH from the formulation buffer upon administration (page 5 paragraph connecting columns 1-2). Thus the conditions tested by Larsen are relevant to more than just in vitro situations.
Larsen expressly teach improved properties of ZP1848 as compared to ZP1559 (Tables 9 pages 48-49). For example, column 4 of Table 9 (pages 48-49) shows that under certain conditions 68% of ZP1848 remains while less than 5% of ZP1559 remains. Larsen also expressly shows that ZP1848 has fewer degradation products than ZP1559 (pages 49-50).
With respect to the arguments about why ZP1848 was developed, as set forth in MPEP 2144 IV the reason or motivation to modify a reference can be for a different purpose.
Although the Larsen declaration states that based on known PK profiles that it is expected ZP1848 would have a short terminal half-life in vivo, MPEP 716.02(b) recognizes that the burden is on the applicant to establish that results are unexpected and significant. MPEP 716.02(e) expressly states that the declaration ‘must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness’. In the instant case, applicants merely refers to ‘known PK profiles’ but do not appear to actually compare to any specific profile nor is there any terminal half-lives compared. 
With respect to the half-life, which is not the same as the terminal half-life, the instant specification recognizes that the half-life of native GLP-2 is around 7 minutes which can be increased to about 2 hours by a Gly substitution at position 2 (page 2 lines 4-21). Thus the substitution appears to improve the half-life by about 17-fold (120/7).
With respect to terminal half life, Schellengerger et al. (WO 2013/040093; ‘Schellengerger’) teach GLP-2 proteins and variants thereof (abstract). Schellengerger reports the expected terminal half-life of a particular GLP-2 variant is 230 hours in humans (section 00372 on page 172) or 240 hours in humans (Table 17).
Further, Hershkovitz et al. (US 2020/0254065) teach long acting GLP-2 analogs and reports the terminal half-life of a GLP-2 analog as 173 hours (section 0258) where V4 is a specific sequence (see section 0214).
Although applicants argue about the activities and clinical trials, MPEP 716.02(e) expressly states that the declaration ‘must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness’. In the instant case, applicants merely refer to ‘known PK profiles’ but do not appear to actually compare to any specific profile nor is there any terminal half-lives compared. 
Although applicants argue about a declaration by Sonne and a 2-compartment PK profile, MPEP 716.02(e) expressly states that the declaration ‘must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness’. In the instant case, applicants merely refer to ‘known PK profiles’ but do not appear to actually compare to any specific profile nor is there any terminal half-lives compared. Hershkovitz et al. (US 2020/0254065) teach long acting GLP-2 analogs and reports the terminal half-life of a GLP-2 analog as 173 hours (section 0258) where V4 is a specific sequence (see section 0214). Figure 17 of Hershkovitz et al. shows the PK profile of V4 which appears to be very similar to figure 2 of the Sonne declaration. Further, Schellengerger et al. (WO 2013/040093; ‘Schellengerger’) teach GLP-2 proteins and variants thereof (abstract). Schellengerger reports the expected terminal half-life of a particular GLP-2 variant is 230 hours in humans (section 00372) or 240 hours in humans (Table 17).
Although applicants argue about less frequent administrations and argue that Larsen exemplifies twice daily, Sanguinetti teach that beneficial effects can be expected when using teduglutide or another related GLP-2 receptor agonist (section 0029) and recognizes that the dosing can be for years (section 0029) and that dosing can occur at frequencies including weekly or twice per week (section 0029). Further, since Canada teach that there can be injection site related problems including a rash (page 318 paragraph connecting columns 1-2) and since Larsen teach improved stability of ZP1848 (Table 9 page 48) as compared to the reference compound ZP1559 which is H-[Gly2]hGLP-OH (page 18) one would have been motivated to administer less often than daily. Further, Sanguinetti recognize that treating patients with intestinal failure is expensive (section 0003). 
Although applicants argue about a surprising finding, MPEP 716.02(b) recognizes that the burden is on the applicant to establish that results are unexpected and significant. Larsen expressly teach improved properties of ZP1848 as compared to ZP1559 (Tables 9 pages 48-49). For example, column 4 of Table 9 (pages 48-49) shows that under certain conditions 68% of ZP1848 remains while less than 5% of ZP1559 remains. Larsen also expressly shows that ZP1848 has fewer degradation products than ZP1559 (pages 49-50). Further, applicants allude to an intravenous administration (reply 9/18/20 reply page 12 4th paragraph) while the instant claims refer to a subcutaneous administration. Ravis et al. (‘Pharmacokinetics of insulin following intravenous and subcutaneous administration in canines’ Biopharmaceutics & Drug Disposition v7 1986 pages 407-420) teach that the intravenous half-life of a particular peptide was 0.52 h and the subcutaneous half-life of a particular peptide was 2.3 h and also teach that the results can be quite variable (abstract). The data presented in the Sonne declaration appears to show dosing that includes 1 mg as well as 0.1 mg which are not within the scope of the claims (claim 3 refers to 10mg and claim 37 refers to between 2mg and 5mg for example). The Sonne declaration refers to ‘subjects’ but it is unclear if such subjects are human or not.
Further, MPEP 716.02(d) states that any unexpected results are to be commensurate in scope with the claimed invention. In the instant case, it is merely stated that the half-life ‘might be obtained due to the in-situ formation of a subcutaneous depot’ (reply of 9/18/20 page 11 9/18/20). Further, instant example 3 appears to relate to once daily administration while the instant claims refer to one or twice weekly. Instant example 4 was to beagle dogs while the instant claims recite humans. Example 5 appears to be drawn to healthy subjects while the instantly elected species is those with short bowel syndrome. Instant claim 3 recites ‘terminal plasma half-life’ and there does not appear to be any comparison to the prior art nor is there any information provided that the prior art method of determination of the ‘terminal plasma half-life’ is comparable to the method as instantly used.
	With respect to the declarations, MPEP 716.01(c) states: “In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.”
In the instant case, it appears that the nature of the matter sought to be established is related to establishing that there are unexpected results. As discussed in detail above, there appears to be no comparison to the prior art (as set forth in MPEP 716.02(e)) and the comparisons made by the examiner (i.e. opposing evidence) would not lead one to conclude unexpected results.
With respect to the interest in the expert in the outcome, it appears that both inventors are employed by and shareholders in the company that is the applicant.
With respect to factual support, MPEP 716.02(B) states that the burden is on the applicant to establish results are unexpected. As discussed in detail above, the Larsen declaration refers to data in Larsen et al. (WO 2006/117565; cite A of IDS 7/17/19; ‘Larsen’). Larsen expressly teach improved properties of ZP1848 as compared to ZP1559 (Tables 9 pages 48-49). For example, column 4 of Table 9 (pages 48-49) shows that under certain conditions 68% of ZP1848 remains while less than 5% of ZP1559 remains. Larsen also expressly shows that ZP1848 has fewer degradation products than ZP1559 (pages 49-50). The Sonne declaration provides figure 2 related to a pharmacokinetic profile, but absent any comparison (see MPEP 716.02(e)) there is no basis to conclude unexpected results. Further, it is not clear if figure 2 of the Sonne declaration involves humans and amounts as claimed and as such one cannot ascertain whether or not it is commensurate in scope with the claims.
The declarations filed 2/10/22 are insufficient to overcome the rejection of claims under 35 USC 103 as set forth in the last Office action because as discussed above there are inadequate facts to conclude unexpected results. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Although applicants argue about the teachings of the Sanguinetti or Canada alone, the double patenting rejection includes additional references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Double Patenting
This double patenting rejection is maintained from the previous office action.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3-6, 8-17, 19-22, 25-27, 29 and 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,580,487 (487) in view of Larsen et al. (WO 2006/117565; cite A of IDS 7/17/19; ‘Larsen’) in view of Sanguinetti et al. (US 2006/0135424; ‘Sanguinetti’) in view of Canada T (‘Teduglutide: a novel recombinant analog of human glucagon-like peptide-2 for short bowel syndrome’ Formulary September 2012 v47 pages 314-318; ‘Canada’).
	487 recites methods of treating a patient with a bowel related disorder with compound 1848 (claim 1) specifically short bowel syndrome (claim 6) or damage due to chemotherapeutic agents (claim 17).
	487 does not recite the specific administration of once or twice weekly as recited in claims 3, 10, 16, 37 and 44. 487 does not recite SBS-intestinal failure as recited in claim 6. 487 does not recite spatially separated injection sites as in claim 29.
Larsen teach GLP-2 analogues which have improved chemical stability for treating bowel-related disorders and for ameliorating side effects of chemotherapy (abstract). Larsen teach a preferred compound called 1848 of sequence H-HGEGTFSSELATILDALAARDFIAWLIATKITDK6-NH2 (page 22 line 7 and example 2 on page 43). Larsen teach improved stability of ZP1848 (Table 9 page 48) as compared to the reference compound ZP1559 which is H-[Gly2]hGLP-OH (page 18). Larsen teach the GLP-2 analogues as providing preferential growth promoting activity in the small intestine (page 7 lines 26-34) specifically compound 1848 (example 8 beginning on page 54 and Table on page 56). Larsen teach use of the chemotherapeutic agent 5-fluorouracil is frequently associated with small intestinal injury including diarrhea in cancer patients and that compound 1848 dose-dependently prevented small intestinal atrophy where compound 1848 was administered prior to the chemotherapeutic agent (example 10 on page 58). Larsen specifically teach applications for short bowel syndrome (claims 24 and 38). Larsen teach subcutaneous injection of the compound (figure 5 caption on page 12). Larsen teach doses for humans and teach that the dosing and regimen will vary with the disease or condition and it is expected that the dosage sizes and dosing regimen may be guided by the results (page 29 lines 9-26 and page 35 lines 4-22). Larsen teach gelling agents are alternatives and not required (page 31 last paragraph). Larsen teach that major degradation product of compound 1848 is outside the core sequence (Table 10 on page 49). Larsen teach pharmaceutical compositions (claims 20 and 22).
Sanguinetti teach that [Gly2]hGLP-2 is known as teduglutide (section 0011). Sanguinetti teach that GLP-2 has been known to have positive benefits in short bowel syndrome patients (section 0006). Sanguinetti recognize that treating patients with intestinal failure is expensive (section 0003). Sanguinetti teach that beneficial effects can be expected when using teduglutide or another related GLP-2 receptor agonist (section 0029). Sanguinetti recognizes that the dosing can be for years (section 0029). Sanguinetti teach that dosing can occur at frequencies including weekly or twice per week (section 0029). Sanguinetti teach that injections can be at the abdomen, thigh or arm (section 0028).
	Canada teach the use of teduglutide for short bowel syndrome (title and abstract).
Canada refers to references that refer to patients with short bowel syndrome intestinal failure (page 317 columns 2-3 and references 8-9 listed on page 318). Canada teach a 10mg dose of teduglutide (page 315 last paragraph of first column). Canada teach that there can be injection site related problems including a rash (page 318 paragraph connecting columns 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 487 and Larsen based on the specific suggestions of 487 and Larsen. Since Larsen teach a preferred compound called 1848 of sequence H-HGEGTFSSELATILDALAARDFIAWLIATKITDK6-NH2 (page 22 line 7 and example 2 on page 43) and teach improved stability of ZP1848 (Table 9 page 48) as compared to the reference compound ZP1559 which is H-[Gly2]hGLP-OH (page 18) one would have been motivated to use such compound. Since Larsen teach applications for short bowel syndrome (claims 24 and 38), for providing preferential growth promoting activity in the small intestine (page 7 lines 26-34) and to address small intestinal injury including diarrhea in cancer patients (example 10 on page 58) one would have been motivated to administer to such patients. Since Larsen teach subcutaneous injection of the compound (figure 5 caption on page 12) one would have been motivated to administer in such fashion. Since Larsen teach doses for humans and teach that the dosing and regimen will vary with the disease or condition and it is expected that the dosage sizes and dosing regimen may be guided by the results (page 29 lines 9-26 and page 35 lines 4-22) one would have been motivated to optimize the dosing size and dosing regimen. 
Since Larsen teach GLP-2 analogues and treating short bowel syndrome and recognize the use of [Gly2]hGLP-2 (also known as teduglutide) one would have been motivated to incorporate the teachings of Sanguinetti and Canada based on the nature of the problem to be solved. Sanguinetti teach that beneficial effects can be expected when using teduglutide or another related GLP-2 receptor agonist (section 0029) and recognizes that the dosing can be for years (section 0029) and that dosing can occur at frequencies including weekly or twice per week (section 0029). Further, since Canada teach that there can be injection site related problems including a rash (page 318 paragraph connecting columns 1-2) and since Larsen teach improved stability of ZP1848 (Table 9 page 48) as compared to the reference compound ZP1559 which is H-[Gly2]hGLP-OH (page 18) one would have been motivated to administer less often than daily. Since Sanguinetti recognize that treating patients with intestinal failure is expensive (section 0003) one would have been motivated to administer to patients before they have intestinal failure. Since Larsen teach gelling agents are alternatives and not required (page 31 last paragraph) one would not have included such agents.
	One would have had a reasonable expectation of success since Larsen teach GLP-2 analogues which have improved chemical stability for treating bowel-related disorders and for ameliorating side effects of chemotherapy (abstract). Larsen teach improved stability of ZP1848 (Table 9 page 48) as compared to the reference compound ZP1559 which is H-[Gly2]hGLP-OH (page 18). Sanguinetti teach that beneficial effects can be expected when using teduglutide or another related GLP-2 receptor agonist (section 0029).
	In relation to the GLP-2 analogue as recited in claims 3, 10, 16, 37 and 44, Larsen teach a preferred compound called 1848 of sequence H-HGEGTFSSELATILDALAARDFIAWLIATKITDK6-NH2 (page 22 line 7 and example 2 on page 43) which is instant SEQ ID NO:2.
In relation to the patient population as recited in claims 3, 6, 8, 17, 37, 40 and 45, Larsen specifically teach applications for short bowel syndrome (claims 24 and 38). Sanguinetti teach that GLP-2 has been known to have positive benefits in short bowel syndrome patients (section 0006). Since Sanguinetti recognize that treating patients with intestinal failure is expensive (section 0003) one would have been motivated to administer to patients before they have intestinal failure. Further, Canada refers to references that refer to patients with short bowel syndrome intestinal failure (page 317 columns 2-3 and references 8-9 listed on page 318).
	In relation to the patient population as recited in claims 10, 13 and 19, Larsen teach use of the chemotherapeutic agent 5-fluorouracil is frequently associated with small intestinal injury including diarrhea in cancer patients and that compound 1848 dose-dependently prevented small intestinal atrophy where compound 1848 was administered prior to the chemotherapeutic agent (example 10 on page 58).
	In relation to the patient population recited in claims 16 and 44, Larsen teach the GLP-2 analogues as providing preferential growth promoting activity in the small intestine (page 7 lines 26-34) specifically compound 1848 (example 8 beginning on page 54 and Table on page 56).
	In relation to the administration mode as recited in claims 3, 10, 16, 37 and 44, Larsen teach subcutaneous injection of the compound (figure 5 caption on page 12).
	In relation to the amounts and frequency of administration as in claims 3-5, 11-12, 22, 25-27, 31, 33, 35, 37-39, 43-44 and 47-49, Larsen teach doses for humans and teach that the dosing and regimen will vary with the disease or condition and it is expected that the dosage sizes and dosing regimen may be guided by the results (page 29 lines 9-26 and page 35 lines 4-22) and teach amounts as low as 10 ug/kg/day (page 35 lines 20-22). Sanguinetti recognizes that the dosing can be for years (section 0029). Sanguinetti teach that dosing can occur at frequencies including weekly or twice per week (section 0029). Canada teach a 10mg dose (page 315 last paragraph of first column).
	In relation to the effects as recited in claims 3, 8-10, 16, 20-21, 37, 41, 44 and 46 Larsen teach a preferred compound called 1848 of sequence H-HGEGTFSSELATILDALAARDFIAWLIATKITDK6-NH2 (page 22 line 7 and example 2 on page 43) which is applicants elected species so it would have the function claimed (see MPEP 2112 I). Further, Larsen teach the GLP-2 analogues as providing preferential growth promoting activity in the small intestine (page 7 lines 26-34) specifically compound 1848 (example 8 beginning on page 54 and Table on page 56).
	In relation to claims 14-15, Larsen teach use of the chemotherapeutic agent 5-fluorouracil is frequently associated with small intestinal injury including diarrhea in cancer patients and that compound 1848 dose-dependently prevented small intestinal atrophy where compound 1848 was administered prior to the chemotherapeutic agent (example 10 on page 58). Larsen teach doses for humans and teach that the dosing and regimen will vary with the disease or condition and it is expected that the dosage sizes and dosing regimen may be guided by the results (page 29 lines 9-26 and page 35 lines 4-22).
In relation to claim 29, Sanguinetti teach that injections can be at the abdomen, thigh or arm (section 0028).
In relation to claims 32, 34, 36, 42 and 50, Larsen teach gelling agents are alternatives and not required (page 31 last paragraph).

Response to Arguments – Double Patenting
Applicant's arguments and declarations filed 2/10/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue about the teachings of the ‘487 patent alone, the double patenting rejection includes additional references other than the ‘487 patent. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Although applicants about the declaration and other arguments as set forth in the reply to the 103 rejection, such arguments are addressed above.
Although applicants argue that page 43 lines 18-21 of the specification provides an unexpected result, such section refers to ZP2469 which is structurally different from ZP1848 (which is recited in the claims). Also, Group A, B, C and D (see page 41) recite doses that are different from what is claimed (Group1 A-C are outside the scope of claim 1 and group D is outside the scope of claim 44 for example). Further, as discussed above applicants do not appear to provide any comparisons and the comparisons set forth above would not lead on to conclude unexpected results.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658